EXHIBIT 10.7


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment
under Rule 24b-2 of the General Rules and Regulations under the Securities
Exchange Act.
Omitted information marked “******” in this Exhibit has been filed with the
Securities and
Exchange Commission together with such request for confidential treatment.
















COAL SUPPLY AGREEMENT










between










PACIFICORP






and










CHEVRON MINING INC.
















Effective July 1, 2010
for coal deliveries beginning January 1 , 2017






--------------------------------------------------------------------------------











TABLE OF CONTENTS


ARTICLE I
TERM
1
ARTICLE II
SOURCE OF COAL
1
2.01
Kemmerer Mine
1
2.02
Substitute Coal
1
ARTICLE III
QUANTITIES TO BE SUPPLIED
2
3.01
Ton
2
3.02
Requirements
2
3.03
Forecast of Requirements
5
3.04
Delivery of Requirements
6
3.05
Minimum Deliveries to Stockpiles
7
3.06
Point of Delivery
8
3.07
Scheduling
8
3.08
Facilities
8
3.09
Reliability
8
3.10
Environmental Response
11
ARTICLE IV
COAL SPECIFICATIONS, ANALYSIS, AND WEIGHTS
12
4.01
Coal Specifications
12
4.02
Sampling and Analysis
15
4.03
Weighing
17
4.04
[Intentionally Omitted]
17
4.05
[Intentionally Omitted]
17
4.06
[Intentionally Omitted]
17
4.07
[Intentionally Omitted]
17
4.08
Joint Task Force
17
4.09
Buyer's Cost of Cover
18
ARTICLE V
PRICE; PRICE ADJUSTMENTS
18
5.01
Purchase Price
18
5.02
Base Price
18
5.03
Adjustment from Base Prices to Calculate Purchase Prices
19
5.04
Reclamation Payment.
22
5.05
Use of Indices
22
5.06
BTU Variations
23
5.07
Purchase Price Reset
23
ARTICLE VI
BILLING AND PAYMENT
24
6.01
Invoices
24
6.02
Adjustments
24
ARTICLE VII
RECORDS AND AUDITS
24
7.01
Accounting Audit
24
7.02
Adjustments and Payments
25
7.03
Examination of Records
25
ARTICLE VIII
EXCUSE
25
8.01
General
25
8.02
Notice
26
8.03
Substitute Purchases and Sales
26



2



--------------------------------------------------------------------------------




8.04
Pro Rata Apportionment
26
8.05
No Make Up
27
8.06
Calculation of Excuse Tons
27
ARTICLE IX
SUCCESSORS AND ASSIGNS
27
9.01
Assignment
27
9.02
Assumption by Assignee
27
ARTICLE X
NOTICES
27
ARTICLE XI
NONWAIYER; CUMULATIVE REMEDIES
28
11.01
Nonwaiver
28
11.02
Remedies Cumulative
28
ARTICLE XII
RESOLUTION OF DISPUTES: ARBITRATION
28
12.01
Agreement to Arbitrate
28
12.02
Submission to Arbitration and Selection of Arbitrators
28
12.03
Disputes under Section 5.03(c)
29
ARTICLE XIII
MISCELLANEOUS
29
13.01
Applicable Law
29
13.02
Headings Not to Affect Construction
29
13.03
Entire Agreement; Termination of Prior Agreement; Amendments
29
13.04
Severability
30
13.05
Confidential Information
30
13.06
Conflicts of Interest
31
13.07
Defined Terms
31
13.08
Exhibits, Schedules and Forms
31





--------------------------------------------------------------------------------











FORMS AND EXHIBITS


Forms
A-1 Form of Initial Estimate
A-2    Form of Final Estimate A-3    Form of Monthly Report




Exhibits


A.
Examples (Section 4.02(b))



B.
Pricing Schedules

Schedule B-1: Tier Pricing Calculation For Price Calculated as of January 1,
2010
Schedule B-2: Tier Pricing Calculation For Price Calculated as of February 1,
2010
Schedule B-3: Tier Pricing Calculation For Price Calculated as of April 1, 2010
Schedule B-4: Tier Pricing Calculation For Price Effective July 1, 2010
C.
Pricing Reset Schedules



Schedule I:    January 1, 2013 Price Reset Example


Schedule 2:
Tier Pricing Calculation Example For Price Effective January l, 2013 - EAPP
Prior to Reset Calculation



Schedule 3:
Example of Methodology Used to Calculate Kemmerer Mine Cost for Calendar Year
2012



Schedule 4:
Example - Changing Pricing Model to Reflect January 1, 2013 Reset Purchase Price



D.
January l, 2016 and January 1, 2019 Price Reset Example



E.
Over/Under Account Examples






F.
Kemmerer Gross Mine Profit Statement as of December 31, 2009



G.
Key to Indices





4



--------------------------------------------------------------------------------




H.
Index to Defined Terms







--------------------------------------------------------------------------------











COAL SUPPLY AGREEMENT


THIS COAL SUPPLY AGREEMENT (this "Agreement") is entered effective July 1, 2010,
between CHEVRON MINING INC., a Missouri corporation with offices in Englewood,
Colorado ("Seller"), and PACIFICORP, an Oregon corporation with offices in Salt
Lake City, Utah ("Buyer"). Seller and Buyer are referred to collectively as the
"Parties" and individually as a "Party."


RECITALS


A.The Parties have been parties to coal supply agreements for delivery of coal
from Seller's Kemmerer Mine to Buyer's Naughton Power Plant (the "Plant"), both
in Lincoln County, Wyoming, since 1957.


B.The current coal supply agreement was entered effective July 1, 1992 (the
''1992 Agreement") and has a term ending December 31, 2016. The Parties now
desire to enter into this Agreement regarding an additional five year coal
supply, with deliveries commencing January 1, 2017 and ending December 31, 2021.


C.This Agreement is partial consideration for the Fifteenth Amendment to the
1992 Agreement, executed contemporaneously with this Agreement.


D.Several of the initial rights and obligations of the Parties as of January 1,
2017, under this Agreement will be determined by the provisions in the 1992
Agreement as amended.


THEREFORE, for and in consideration of the mutual covenants and agreements set
forth below, the Parties enter this Agreement as follows:


ARTICLE I
TERM


This Agreement shall commence on July 1, 2010 (the "Effective Date") and, unless
earlier terminated as provided in this Agreement or the 1992 Agreement, continue
through December 31, 2021 (the "Term"). Delivery of coal under this Agreement
will commence on January 1, 2017.


ARTICLE II
SOURCE OF COAL


2.01
    Kemmerer Mine. Except as provided in Section 2.02, the coal to be sold by
Seller and purchased by Buyer under this Agreement shall be mined and removed
from Seller's Kemmerer Mine in Lincoln County, Wyoming (the "Mine").









--------------------------------------------------------------------------------




2.02
    Substitute Coal. Seller, at its option and at any time or times, may
substitute coal from any source or sources other than the Mine ("Substitute
Coal") for all or any portion of the coal to be sold and purchased under this
Agreement if: (a) the Substitute Coal meets the quality specifications set forth
in Article IV; (b) the delivered cost of the Substitute Coal to Buyer, in cents
per million BTUs, is not more than the then-delivered price of the coal to Buyer
as determined under Article V; (c) the Substitute Coal performs in the Plant
reasonably comparably to the coal from the Mine; and (d) a test burn (in
quantity and duration determined by Buyer to be sufficient to test fully the
quality of the proposed Substitute Coal and its performance at the Plant)
confirms to Buyer's reasonable satisfaction that the Substitute Coal meets the
quality specifications of Article IV and does not adversely impact operations at
the Plant. Seller shall notify Buyer of any proposal to deliver Substitute Coal
at least 120 days in advance of the date on which Seller will deliver the
Substitute Coal. Seller shall be limited to two (2) substitutions during the
Term because of the expense to Buyer and disruption to the Plant in the event of
multiple substitutions.





ARTICLE III
QUANTITIES TO BE SUPPUED


3.01
    Ton. “Ton” means 2,000 pounds avoirdupois.


3.02
    Requirements:


(a)Initial Six Month Period. Buyer and Seller shall determine the total number
of tons delivered under the 1992 Agreement from July 1, 2016 through December
31, 2016 (''2016 Stub Year Tons"). The 2017 Stub Year, as defined in Section
3.02(b), shall be treated as a continuation of a Contract Year commencing on
July 1, 2016. The Initial Estimate and Final Estimate made in 2016 shall apply
to the 2017 Stub Year. Further, for 2017 Stub Year, all volumes and notices for
determining the following balances and calculations shall carry over from the
December 31, 2016 under the 1992 Agreement:


(1)
Requirements and Delivery Obligation under Section 3.02(f);



(2)
Shortfall Tons under Section 3.04(a) and Predelivery Tons under Section 3.04(b);



(3)
Over MMBTU and Under MMBTU under Section 3.04(c);



(4)
Reliability calculations under Section 3.09, including the calculation of
Reliability Deficiency Tonnage and Make Up Tonnage;



(5)
Variance Months determined pursuant to Section 4.0l(e);



(6)
Tier 1and Tier 2 Purchase Prices under Section 5.01; and



(7)
The calculation of ''Excuse Tons" under Section 8.06








--------------------------------------------------------------------------------






(b)Contract Year and Stub Years. A "Contract Year" will run from July 1of a
calendar year during the Term through June 30 of the subsequent calendar year.
The first full Contract Year will commence on July 1, 2017. The period from
January 1, 2017 to June 30, 2017 shall be the "2017 Stub Year," and June 30,
2017 shall be treated as the end of a Contract Year. The period from July l,
2021 to December 31, 2021 (the ''2021 Stub Year") will be treated as one-half of
a Contract Year, and December 31, 2021 will be treated as the end of a Contract
Year. For the 2021 Stub Year, the "Prorated Annual Minimum" will be ****** tons,
and the "Prorated Annual Maximum" will be ****** tons.





(c)Annual Minimum. Buyer shall take a minimum of ****** tons in each Contract
Year ("Annual Minimum"). If Buyer takes less than ****** tons in any Contract
Year, Buyer shall pay to Seller the amount determined by the difference between
****** tons and the amount of coal actually taken during the Contract Year,
multiplied by the then applicable Tier 1 Purchase Price (as defined in Article
V). This take-or-pay requirement shall be (i) ****** tons minus the 2016 Stub
Year Tons for the 2017 Stub Year, and (ii) prorated based on the Prorated Annual
Minimum for the 2021 Stub Year.


(d)Annual Maximum. Buyer may not request as Requirements (as defined in Section
3.02(f), and Seller shall not be obligated to deliver, coal in excess of ******
tons in any Contract Year ("Annual Maximum"), subject to the additional delivery
of Shortfall Tons as provided in Section 3.04(a) below. The Annual Maximum for
the 2017 Stub Year shall be ****** tons minus the 2016 Stub Year Tons.


(e)Inventory and Ending Target Inventory. As provided in Section 3.03(b), Buyer
shall provide a firm nomination of its final inventory for the Contract Year.
This firmly nominated amount shall be the "Ending Target Inventory." Buyer's
Ending Target Inventory shall be between ****** and ****** tons. Seller may
deliver coal to inventory in stockpiles in excess of the Ending Target Inventory
for a Contract Year. Buyer and Seller shall work cooperatively to schedule
deliveries pursuant to Section 3.07. In addition, Seller and Buyer shall
cooperate to allow Seller to add to inventory in Buyer's stockpiles to reduce
the likelihood that Buyer's inventory will fall below the level specified in
Section 3.05.


(f)Requirements and Delivery Obligations. In each Contract Year, Buyer shall
determine Buyer's Requirements (as defined in this Section 3.02(f)) for that
Contract Year, subject to the Annual Minimum and Annual Maximum set forth above.
In each Contract Year, Seller shall deliver to Buyer, and Buyer shall purchase
Delivery Obligation (as defined in this Section 3.02(f)) for that Contract Year.
After Seller has delivered coal to Buyer, Buyer shall have the right to deliver
coal onward to another facility in which Buyer has an ownership interest
("Offsite Coal"). The Buyer shall also have the right to receive coal from
sources other than the Mine to conduct test burns at the Plant (''Test Burns").
Buyer must firmly nominate the amount of Offsite Coal and Test Burns in advance
pursuant to Section 3.03(b).


(i)Buyer's Requirements for any Contract Year shall be detem1ined as
follows:







--------------------------------------------------------------------------------




Requirements = Plant Tons + ∆Inventory Tons+ Offsite Coal -Test Burns -Net RDT
Where, as used in this formula:
"Requirements" means Buyer's Requirements for a Contract Year


"Plant Tons" means total actual tons consumed in the Plant during a Contract
Year.



"∆ Inventory Tons" means the Ending Target Inventory for the current Contract
Year determined pursuant to Section 3.02(e) minus Buyer's actual ending
inventory for the prior Contract Year (which result may be a negative number)
minus any Prior Contract Year Shortfall Tons (which will be a positive number)
minus any Prior Contract Year Predelivery Tons (which will be a negative number)
(each as defined below in this Section 3.02(f)); "∆ Inventory Tons" may be
expressed as a positive or negative number, as the case may be.
''Offsite Coal" means total firm nomination of Offsite Coal for the Contract
Year.


"Test Burns" means the total tons of coal from sources other than the Mine
firmly nominated by Buyer to be used in test burns at the Plant for the Contract
Year.


"Net RDT" means Reliability Deficiency Tonnage, pursuant to Section 3.09(b),
minus any Reliability Deficiency Tonnage made up pursuant to Section 3.09(c).


(ii)
Seller's Delivery Obligation for any Contract Year shall be determined as

follows:


Delivery Obligation = Buyer's Requirements for the current Contract Year + Prior
Contract Year Predelivery Tons (which will be a negative number) + Prior
Contract Year Shortfall Tons (which will be a positive number).
Where, as used in this formula:
"Delivery Obligation" means Seller's Delivery Obligation for a Contract Year.
"Buyer's Requirements" means Buyer's Requirements as determined above. "Prior
Contract Year Predelivery Tons" is defined below.
"Prior Contract Year Shortfall Tons" is defined below.


(iii)Prior Contract Year Shortfall Tons and Prior Contract Year Predelivery Tons
shall be determined for the purpose of calculating ∆ Inventory Tons and Seller's
Delivery Obligation in the following manner:
Prior Contract Year Shortfall/Predelivery = Prior Contract Year Ending Target
Inventory - Prior Contract Year Actual Ending Inventory - Prior Contract Year
Net Offsite Coal -Prior Contract Year Net Test Burns Coal -Prior Contract Year
Net Reliability Deficiency Tonnage







--------------------------------------------------------------------------------






Where, as used in this formula:


"Prior Contract Year Ending Target Inventory" means the Contract Year Ending
Target Inventory for the prior Contract Year.





''Prior Contract Year Actual Ending Inventory" means the actual number of tons
contained in Buyer's stockpile, as shown on the books of Buyer, on June 30 of
the prior Contract Year.


"Prior Contract Year Net Offsite Coal" means Buyer's firm nomination of Offsite
Coal for the prior Contract Year minus the total volume of coal actually
delivered offsite by Buyer in the prior Contract Year.


"Prior Contract Year Net Test Burns Coal" means Buyer's firm nomination of Test
Burn Coal for the prior Contract Year minus the amount of coal actually
purchased from third parties for Test Bums in the prior Contract Year.


"Prior Contract Year Net Reliability Deficiency Tonnage" means the Net
Reliability Deficiency Tonnage for the prior Contract Year.


If the result of this calculation is a positive number, that number shall be
treated as “Prior Contract Year Shortfall Tons.” If the result is a negative
number, that number shall be treated as “Prior Contract Year Predelivery Tons.”


Forms A-1, A-2 and A-3 provide examples of the determination of Requirements and
Seller’s Delivery Obligation.


3.03
    Forecast of Requirements.


(a)Initial Estimate. On or before May 31 in each calendar year, Buyer shall
provide to Seller Buyer’s best estimate of the Requirements for the Contract
Year commencing on the next July 1 (the “Initial Estimate”). The Initial
Estimate shall be made substantially in the form attached as Form A-1. The
Initial Estimate shall include (i) the planned change in Buyer’s inventory from
the beginning of the Contract Year to the end of the Contract Year, (ii) the
estimated amount of coal to be burned in the Pant for that Contract Year, (iii)
Buyer’s estimate of Offsite Coal to be Shipped in that Contract Year, (iv)
Buyer’s estimate of coal to be purchased from third parties for Test Burns, (v)
estimated Predelivery Tons of Shortfall Tons from the prior Contract Year, (vi)
a forecast of inventory levels by month, and (viii) a forecast of anticipated
Plant outages.


(b)Final Estimate. Buyer shall provide a firm nomination of its Requirements and
Seller’s Delivery Obligation on or before July 15 of each Contract Year,
effective for that Contract Year (the “Final Estimate”). The Final Estimate
shall be made substantially in the form attached as Form A-2. The Final Estimate
shall be determined by calculating (i) the planned change in Buyer’s inventory
from the beginning of the Contract Year to the end of the Contract Year, (ii)
the estimated amount of coal to be burned in the Pant for that Contract







--------------------------------------------------------------------------------




Year, (iii) Buyer’s firm nomination of Offsite Coal to be shipped out in that
Contract Year, (iv) Buyer’s firm nomination of coal to be purchased from third
parties for Test Burns, (v) actual Predelivery Tons or Shortfall Tons from the
prior Contract Year, (vi) a forecast of inventory levels by month, and (viii) a
forecast of anticipated Plant outages.


If for any Contract Year Buyer’s Final Estimate includes Offsite Coal, Buyer
shall take delivery of the quantity of Offsite Coal stated in that Final
Estimate. If Buyer fails either to ship that quantity of coal offsite or
increase the end of Contract Year actual inventory by an amount over the Ending
Target Inventory equal to the nominated quantity of Offsite Coal not shipped
offsite, Buyer shall be deemed to have failed to take delivery of the quantity
of Offsite Coal not shipped offsite or added to inventory. Buyer shall make a
payment of ****** per ton for the amount of Offsite Coal not shipped offsite or
added to inventory. For the avoidance of doubt, the total payment for Offsite
Coal not delivered shall not exceed the amount of Buyer’s firm nomination of
Offsite Coal multiplied by ****** per ton. This ****** per ton payment shall be
increased or decreased annually, in the same manner as the Composite Component
described in Section 5.03(b).


(c)Monthly Report. On or before ten (10) business days after the end of each
month, Buyer shall provide a monthly report to Seller. This monthly report shall
include: (i) Buyer's use of coal for the month just ended; (ii) Buyer's
projected use of coal for the three (3) months following the month just ended;
(iii) Buyer's current best estimate of Buyer's Requirements for the Contract
Year; (iv) the amount of coal in Buyer's inventory at the end of the month; and
(v) any information which, in Buyer's reasonable judgment, would result in a
modification or adjustment to the likely use of coal by Buyer during the
remainder of the Contract Year. The monthly report shall be substantially in the
form attached s Form A-3. The amount of coal in Buyer's inventory shall be based
on the amount in inventory as shown on the books of Buyer.


The amount shown on Buyer's books will be reconciled from time to time based on
aerial surveys conducted by Buyer's third party contractors at Buyer's sole
expense.


(d)Seller's Mining Forecast. On or before August 1st of each Contract Year,
Seller shall provide to Buyer a forecast for the Contract Year and the following
Contract Year showing, by month, (i) the lands or leases from which, according
to Seller's plan, the coal for the Contract Year will be produced, (ii) coal
quality, and (iii) the royalty rate or fee applicable to the lands or leases
from which the production will occur. For the avoidance of doubt, this
non-binding forecast shall impose no requirement, directly or indirectly, on
Seller to conduct mining operations in any particular manner or sequence, or to
mine from any particular location. Seller disclaims any representation or
warranty concerning the completeness or accuracy of any information contained in
this forecast related to coal quality.


3.04
     Delivery of Requirements.


(a)Shortfall. In the event Seller fails to deliver all of Seller's Delivery
Obligation for a Contract Year and the failure is not excused as an Excuse event
under Article VIII, then the difference between Seller's Delivery Obligation and
actual deliveries shall be "Shortfall Tons." The first tons delivered in the
next Contract Year shall be the Shortfall Tons, and shall







--------------------------------------------------------------------------------




be paid for at the Tier I or Tier 2 Adjusted Purchase Price that would have been
applicable had the Shortfall Tons been delivered during the prior Contract Year.
The total volume of Shortfall Tons to be delivered in any Contract Year shall
not exceed ****** tons. In the event that the Shortfall Tons in any Contract
Year exceed ****** tons, then such failure shall constitute a breach of this
Agreement and Buyer shall have any and all remedies available for such a breach.
(b)Predelivery. If, before the end of the Contract Year, Seller has delivered
all of Seller's Delivery Obligation for that Contract Year, then Seller may
continue to deliver coal through the remainder of the Contract Year, subject to
the provisions of Section 3.02(e). All such coal shall be "Predelivery Tons" and
shall be paid for at the Tier 1 Adjusted Purchase Price applicable in the
Contract Year in which the predelivery is made.


(c)Over/Under Account. If deliveries in a Contract Year exceed ****** million
MMBTU, the MMBTU delivered in excess of ****** million MMBTU shall be considered
"Over MMBTU." If deliveries in a Contract Year are less than ****** million
MMBTU, the difference between actual delivered MMBTU (as determined by Seller's
invoices to Buyer) and ****** million MMBTU shall be considered "Under MMBTU."
Seller shall calculate the running net balance of Over MMBTU and Under MMBTU as
of the end of each Contract Year and so notify Buyer.


If at the end of any Contract Year, the termination of this Agreement, or on
December 31, 2021, the final calculation of the running net balance exceeds
****** million Over MMBTU, then Seller may invoice Buyer for the entire net
balance of Over MMBTU. The amount per ton payable on the Over MMBTU shall be the
weighted average of the Adjusted Purchase Price paid for coal delivered during
the Contract Year in which the Over MMBTU exceeded ****** million Over MMBTU
(i.e., the total invoiced amount (in dollars) for all coal delivered during that
Contract Year, divided by the total number of tons delivered during that
Contract Year), minus Tier 2 Adjusted Purchase Price effective on June 30 for
the Contract Year. Payment of this amount will cause the running net balance of
Over MMBTU and Under MMBTU to reset to zero. For the 2021 Stub Year, Over MMBTU
and Under MMBTU will be measured against a prorated standard of ****** million
MMBTU. Over MMBTU/Under MMBTU shall be converted to tons by dividing the total
Over MMBTU by 9.9, and then divided by 2. Exhibit E sets forth two hypothetical
examples of Over MMBTU/Under MMBTU calculations.


3.05
    Minimum Deliveries to Stockpiles. If Buyer's inventory is less than a total
of 155,000 tons then Buyer may provide written notice to Seller that Buyer
requires a plan to increase inventory of the coal. Upon receipt of this notice,
Seller shall on or before the next business day provide a plan to Buyer to
increase Buyer's inventory. Buyer and Seller shall meet as soon as possible to
discuss Seller's plan. If Buyer is not reasonably satisfied with Seller's plan,
then Buyer shall have the election to purchase coal from third parties to
increase Buyer's inventory to the specified level, or increase gas use for Units
1 and 2 during the period necessary to minimize the effect of decreased
inventory. Seller shall reimburse Buyer for the cost of cover on such fuel
purchases, including the effect of Tier 1 and Tier 2 pricing. Buyer shall use
all reasonable efforts to mitigate such costs. Buyer shall utilize gas in
greater quantities only if Buyer can demonstrate that the overall gas/coal blend
is more economicc1.l than other outside coal alternatives that do not rely on
increased gas. For purposes of determining the level of gas above which an
increased usage will be measured, the base usage







--------------------------------------------------------------------------------




of gas shall be equal to the average amount of gas consumed in the affected Unit
over the prior 12 month period. Any tons purchased from third parties shall be
deducted from Requirements, Seller's Delivery Obligations, and the Annual
Minimum.
3.06
    Point of Delivery. Seller shall deliver the coal F.O.B. the receiving point
of Buyer's scale belt tail pulley at the permit boundary of the Mine (the "Point
of Delivery"). Title and risk of loss for all coal shall pass to Buyer upon
receipt at the Point of Delivery.


3.07
    Scheduling. Seller shall deliver coal ratably to the Plant Monday through
Friday of each week (excluding Seller's scheduled holiday and vacation days),
unless otherwise agreed to by the Parties. Seller shall cooperate with Buyer in
unusual circumstances and emergencies to minimize the effect on Buyer of this
delivery schedule. Coal deliveries will be made at a rate to be scheduled by the
parties from time to time, based on the coal needs and receiving capacity of
Buyer and the productive and delivery capacities of Seller. In this connection,
as required under Section 3.03(c), Buyer will prepare and timely deliver to
Seller its best estimate of monthly successive schedules covering a period of
three succeeding months each and showing the approximate quantity of coal to be
delivered in each month during such three (3) month period. To the extent
necessary to meet Seller's Delivery Obligations, Buyer and Seller shall use
commercially reasonable efforts to schedule, make and accept deliveries on
weekend days from time to time. In addition, Buyer from time to time shall
promptly deliver to Seller notice of Buyer's schedule of planned outages at the
Plant and Buyer's receiving facilities as soon as Buyer completes that schedule
for a given period. Buyer shall notify Seller as promptly as reasonably possible
of updates to the schedule and of any other outages that the schedule does not
address.


3.08
    Facilities. Buyer, at its cost, shall provide and maintain adequate
facilities for accepting Seller's delivery of coal. Seller, at its cost, shall
install with reasonable diligence and thereafter maintain one or more on-line
analyzers as deemed necessary by Seller to facilitate compliance with SO2
requirements and other facilities at the Mine to accommodate segregation of
quality and quality control. Seller's analyzer shall also provide an estimate of
moisture, ash, BTU, sulfur, calcium and iron. On or before January 1, 2011,
Seller shall provide an improved data signal from its analyzer to Buyer. Subject
to normal operational limitations, Seller shall operate the analyzer in
accordance with industry standards and provide the data signal to Buyer for all
coal delivered by Seller to Buyer. Seller's analyzer provides only an
approximation of coal quality, and Buyer shall use the information provided by
Seller's analyzer at its own risk. Actual coal quality shall be determined using
the process set forth in Article IV.


3.09

Reliability.



(a)Reliability and Deficiency Tonnage. Buyer shall maintain facilities
(including the conveyor and stacker system taking coal at the Point of Delivery)
adequate to accept delivery of coal under this Agreement (the "Receiving
Facilities"). For purposes of determining adequate reliability, the Receiving
Facilities would be deemed to be 100







--------------------------------------------------------------------------------




percent available if they were capable of accepting coal 24 hours a day from
Monday through Friday each week (excluding Seller's scheduled holiday and
vacation days) during the Term of this Agreement.


(b)Reliability Deficiency Tonnage Calculations. If the Receiving Facilities are
available for less than 85 percent of 100 percent availability Monday through
Friday (excluding Seller's scheduled holiday and vacation days) on a monthly
basis, then Requirements shall be reduced. Reliability, Forecast Requirements,
and the total reduction to Requirements shall be determined in the following
manner:
First, on or before the fifth business day of each calendar month during the
Term of the Agreement, the parties, through the use of the Joint Task Force, and
following the process outlined below, shall determine the percentage of
availability of the Receiving Facilities ("Reliability") for the prior calendar
month.


In determining Reliability, the following adjustments shall apply:


(i)On four occasions during the term of this Agreement, but no more than once
per Contract Year, and upon thirty (30) days notice to Seller, Buyer may claim a
credit of 96 hours for the purposes of either significant maintenance or the
completion of capital improvements to the Receiving Facilities. During the month
in which such credit is claimed, the parties shall add 96 hours to the total
number of actual hours available to determine the percentage of availability of
the Receiving Facilities for that month.


(ii)Seller shall notify Buyer of planned or unanticipated periods during which
Seller is unable to deliver coal to Buyer's Receiving Facilities, and where
Seller anticipates that the period will be greater than 24 hours. If the period
of such Seller inability is longer than 24 hours, any inability of Buyer to take
delivery of coal during the period will not be used in the Reliability
calculation. If the period is less than 24 hours but longer than a Mine shift,
the parties will determine by mutual agreement the extent to which any Buyer
inability to take delivery of coal affects the calculation of Reliability.
Periods of Seller inability shorter than a full Mine shift will not be
considered in the calculation of Reliability.


(iii) In the event the amount of coal in Buyer's inventory exceeds ****** tons,
then for purposes of determining Reliability the Buyer's Receiving Facilities
shall be deemed to be available to accept delivery of coal.


Second, the Parties shall determine the Forecast Requirements by using the
Buyer's monthly forecast of end of Contract Year Requirements as specified in
its Monthly Report prepared for the month for which the parties arc determining
Reliability Deficiency Tonnage. The volume of Requirements in that forecast
shall be rounded up or down to the nearest ****** tons, with any number ending
with ****** tons or greater being rounded upward, provided, however, that a
value of ****** or greater shall be rounded to ****** (the "Forecast
Requirements").


Third, the "Reliability Deficiency Tonnage" for the month shall be determined
using the Deficiency Chart below. In the Reliability Deficiency Tonnage Chart,
the first row of numbers across the top represents the Forecast Requirements.
The first column, listing







--------------------------------------------------------------------------------




percentages, represents the Reliability as determined by the parties for the
calendar month. The numbers in the matrix represent the Reliability Deficiency
Tonnage in any given month to be reduced from the Requirements due to inadequate
performance of the Receiving Facilities.


Reliability Deficiency Tonnage Chart (determines Reliability Deficiency Tonnage
on monthly basis)
Forecast Requirement (rounded)
Reliability
 
******
******
******
******
******
******
>=85%
******
******
******
******
******
******
>=80%
******
******
******
******
******
******
>=75%
******
******
******
******
******
******
>=70%
******
******
******
******
******
******
>=65%
******
******
******
******
******
******
>=60%
******
******
******
******
******
******
>=55%
******
******
******
******
******
******
>=50%
******
******
******
******
******
******
<50%
Joint Task Force Discussion





Using the Reliability Deficiency Tonnage Chart, the parties shall calculate the
"Reliability Deficiency Tonnage" for each month in the Contract Year. The
Requirements for that Contract Year shall be reduced by the sum of the monthly
Reliability Deficiency Tonnages for the Contract Year, excluding any Reliability
Deficiency. Tonnage made up pursuant to Section 3.09(c) below.


(c)Make Up of Reliability Deficiency Tonnage. Buyer shall have the opportunity
to make up Reliability Deficiency Tonnage, subject to the terms of this Section
3.09. Buyer shall provide written notice of its intent to make up Reliability
Deficiency Tonnage by the tenth business day of the month following a month in
which the Reliability Deficiency Tonnage has accrued. Once Buyer provides this
notice, Buyer has made a firm commitment to take that Reliability Deficiency
Tonnage. Seller shall deliver such make up tonnage to Buyer, subject to the
limitations set forth in Section 3.09(d) below.


(d)    Limitations on Make Up Tonnage. Because Seller needs sufficient time to
make up any Reliability Deficiency Tonnage requested to be made up by Buyer, the
total volume of make up tonnage available to Buyer in any Contract Year shall be
limited. The







--------------------------------------------------------------------------------




Make Up Limit Chart below describes those limits. The months across the top of
the Make Up Limit Chart represent the month in which the Buyer has accrued
Reliability Deficiency Tonnage. The numbers in the matrix represent the maximum
total make up tons for a month in which it has accrued Reliability Deficiency
Tonnage. Buyer's right to nominate make up tons for the Contract Year will be
further limited to the Cumulative Maximum Make Up described in the second column
of the Make Up Limit Chart.


Make Up Limit Chart
 
Tonnage 11Vail11ble (or make-up
Forecast Requirements (rounded)
 
Cumulative Maximum
Make Up
July
August
Sept
Oct
Nov
Dec
Jan
Feb
Marc It
April
May
June
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******





(e)    Payment for Made Up Reliability Deficiency Tonnage. For all Reliability
Deficiency Tonnage for which Buyer requests delivery of make up tonnage pursuant
to Section 3.09(c) above, Buyer shall pay Seller a ****** per ton make up
payment. This ****** per ton payment shall be increased or decreased annually,
in the same manner as the Composite Component described in Section 5.03(b). This
payment shall be set forth in an invoice from Seller to Buyer within fifteen
(15) days after the end of the Contract Year. Buyer shall make a payment of the
****** per ton payment as adjusted, multiplied by all nominated make up tons.
Seller shall allocate this payment across all tons delivered in June of the
Contract Year.









--------------------------------------------------------------------------------




(f)    Maintenance. Buyer may conduct routine maintenance of its Receiving
Facilities at its convenience during the Monday through Friday time period, but
the unavailability of Receiving Facilities resulting from such maintenance shall
constitute unavailability for purposes of determining Reliability.


3.10
    Environmental Response. As of the date of execution, the coal to be supplied
under this Agreement can be used at the Plant during the term of this Agreement
in material compliance with applicable environmental laws and regulations. The
Parties acknowledge that at the time of execution of this Agreement, Congress is
contemplating significant changes to environmental laws which could materially
impact Buyer's use of coal fired generation on a system wide basis in order to
achieve environmental efficiencies. To achieve the needed efficiencies, the
Buyer could adjust generation levels and/or eliminate generation at one or more
units at the Plant. In the event Buyer, in order to accommodate its internal
environmental decisions made in order to comply with actual or reasonably
anticipated legislation or administrative rulemaking, desires to reduce the
minimum annual quantities provided for in this Agreement, Buyer shall notify
Seller promptly following any such decision by Buyer. In such an event, Buyer
shall have the right to decrease the amount of the Annual Minimum specified in
Section 3.02(c) to an amount no less than ****** tons. Upon such notice, the
Annual Maximum shall be reduced to an amount equal to ****** percent above the
newly established Annual Minimum (i.e., the Annual Minimum multiplied by
******). Buyer shall exercise such right by providing at least six months
written notice to Seller. Such notice shall be effective for the tonnage to be
delivered during the next Contract Year. Buyer may provide only one such notice
during the Term of this Agreement, and the reduction to the Annual Minimum and
Annual Maximum shall remain in effect for the remaining Term of the Agreement.


Upon reduction of the Annual Minimum by Buyer as provided for in this Section
3.10, Buyer shall compensate Seller in an amount annually to be calculated as of
June 30 of each Contract year by multiplying (i) the difference between the
Annual Minimum specified in the present Section 3.02(c) and the amount of coal
actually taken during the Contract Year by (ii) the Composite Component payable
on that June 30 as provided for in Article V. In the event the amount of coal
taken by Buyer in any Contract Year is less than the new Annual Minimum
specified by Buyer in its notice to Seller the obligations in Section 3.02(c)
will continue to apply, but based on the new Annual Minimum.


ARTICLE IV
COAL SPECIFICATIONS, ANALYSIS, AND WEIGHTS


4.01    Coal Specifications. Seller shall deliver coal that is substantially
free from impurities and that conforms to the following size and quality
specifications. As regards to size, coal is to average not less than ******
percent above ****** inches as measured using applicable American Society for
Testing Materials (ASTM) standards:


Top Size:    maximum ******


Seller shall use all reasonable efforts, within the constraints imposed by the
facilities described in Section 3.08, to supply coal of uniform quality. Buyer
shall take all reasonable steps to bum Seller's coal. The objective of both
Parties is to develop and implement a coal







--------------------------------------------------------------------------------




handling system at the Mine and at the Plant that will ensure compliance with
Wyoming Department of Environmental Quality ("DEQ") sulfur dioxide regulations.
Seller shall take all reasonable steps to deliver coal with a sulfur dioxide
value that meets the relevant specification in pounds SO2/MMBTU, and reduce the
variability of coal from lot-to-lot and within each lot. Both parties
acknowledge that coal quality will vary from the agreed upon parameters, and
that a certain amount of variation in quality must be contemplated.


The quality of the coal to be sold and purchased under this Agreement on an "as
received" moisture basis, shall be within the following guaranteed
specifications on a 10,000-ton lot basis and shall also meet the guaranteed
average specifications noted below:


(a)For the purposes of this Agreement, the terms total moisture, ash, and gross
calorific value (BTUs/lb.) are defined by ASTM (Vol. 05.06) D121.0l, "Standard
Terminology of Coal and Coke."


(b)The term sulfur dioxide as used in this Agreement means a value calculated
from the gross calorific value and coal sulfur, each given on the same moisture
basis, using the formula below:


Sulfur dioxide = (20,000) (% Sulfur) I Gross Calorific Value (BTUs/lb.)


For example, assume for a specific ****** ton lot an as-received gross calorific
value of ****** BTUs/lb and an as-received coal sulfur of ******%. The sulfur
dioxide value for this lot is then,


Sulfur dioxide (SO2) = (20,000) (******) /******
- ****** lbs SO2/MMBTU


(c)The coal shall be substantially free from impurities and shall conform to the
following specifications on an as-received moisture basis.


Minimum    Maximum     Average
BTUs/lb (ar)     ****** ****** ******
Ash % (ar)    ****** ****** ******
Moisture %    ****** ****** ******
Sulfur Dioxide
(lbs. SO2/MMBTU)    ****** ****** ******
Calcium Oxide (CaO) % in Ash    ****** ****** ******
Iron Oxide (Fe2O3) % in Ash    ****** ****** ******
Combined CaO and Fe2O3 in Ash    ****** ****** ******
* Average will be based on ten ******-ton lots on a rolling basis.
**    Average to be determined on a monthly basis, subject to Section 4.0l(e).
(d)Rounding of Sulfur Dioxide Values. Average sulfur dioxide values for each
******-ton lot of coal, any ten ******-ton lots, and on a monthly basis of coal
shall be calculated to three decimal places and rounded to two. Decimals of .005
or more shall be rounded up to .01, and decimals of less than .005 shall be
rounded down to .00.









--------------------------------------------------------------------------------




(e)Sulfur Dioxide Maximum and Average Quality Specifications. In the course of
delivery of coal by Seller to Buyer, Seller shall make it a priority to deliver
coal with sulfur dioxide levels below the maximum level of ****** SO2/MMBTU.
Deliveries in a calendar month shall average ****** SO2/MMBTU or less, provided,
however, that during the period from January 1, 2017 to December 31, 2021, the
monthly average sulfur dioxide level may exceed the SO2 /MMBTU levels in the
following table up to but no more than the number of times set forth in the
column labeled "Variance Months":
SO2/MMBTU Level
Variance Months
****** but ≤ ******
******
****** but ≤ ******


******
****** but ≤ ******


******
****** but ≤ ******


******





The Variance Months in the table are cumulative. For example, variance in excess
of
****** SO2 /MMBTU is also a variance in excess of ******. SO2 /MMBTU, ****** SO2
/MMBTU and ******. SO2 /MMBTU.


In addition, (i) the average sulfur dioxide levels for deliveries made in a
calendar six month period (i.e, July to December and January to June) will not
exceed ****** SO2/MMBTU and (ii) the average sulfur dioxide levels during the
period from January 1, 2017 to December 31, 2021 will not exceed ******. SO2
/MMBTU.


Buyer and Seller shall work cooperatively to minimize the deviation from the
Average quality specifications, and to forecast and plan for such deviations.


If (i) Seller is delivering coal that exceeds ****** SO2 /MMBTU or (ii) Seller
has delivered coal with a monthly average sulfur dioxide level higher than 2.00
more often than contemplated by the provision for Variance Months, as evidenced
by samples provided for in Section 4.02, and Buyer reasonably determines,
despite Buyer's commercially reasonable efforts to manage the coal to avoid
exceeding air quality permit limitations, that such coal cannot be burned in
Buyer's Plant without exceeding air quality permit limitations, then Buyer shall
have the right to suspend deliveries of coal until such time as Seller provides
reasonable assurance to Buyer that future deliveries of coal will not exceed
****** SO2 /MMBTU pursuant to Sections 4.01 and 4.02 or that Seller will not
further exceed the allotted number of Variance Months. The Joint Task Force
shall meet within 24 hours of any







--------------------------------------------------------------------------------




such suspension in an effort to restore deliveries. For the purposes of Section
3.09, during the period of any such suspension Buyer's Receiving Facilities
shall be deemed to be available to receive the delivery of coal.


(f)    Iron Oxide and Calcium Oxide Premium and Penalties. A ******-ton lot
containing coal with an Iron Oxide, Calcium Oxide or Combined Iron Oxide and
Calcium Oxide value greater than the percentages specified in this Section 4.01
will be subject to a penalty of ****** per ton. Only a single penalty of ******
per ton shall apply to any ******-ton lot, even if the coal exceeds more than
one of the Iron Oxide, Calcium Oxide or Combined Iron Oxide and Calcium Oxide
percentages specified in this Section 4.01. A ******-ton lot containing coal
with an Iron Oxide, Calcium Oxide, and Combined Iron Oxide and Calcium Oxide
value less than or equal to the percentages specified in this Section 4.01 will
be subject to a premium of ****** per ton. Only a single premium of ****** per
ton shall apply to any ******-ton lot. These premiums and penalties shall be
settled monthly. These premiums and penalties shall be increased or decreased
annually, in the same manner as the Composite Component described in Section
5.03(b)).


(g)    Ash Fusion Temperatures and Ash Constituents. The parties acknowledge
that the ash fusion temperatures and constituents in the ash, though not
addressed in the quality specifications set forth above, can dramatically affect
operations at the Plant. If Plant operations are adversely affected by ash
fusion temperatures and ash constituents, Seller and Buyer shall promptly work
together in good faith through the Joint Task Force to develop reasonable and
equitable procedures for mitigating such adverse impacts (e.g., by blending to
prevent fouling or slagging to the extent that such blending can be accomplished
consistent with achieving the quality specifications set forth above). Seller's
mine plan shall be designed to assure deliveries in a single stream to meet SO2
specifications and therefore may restrict Seller's ability to use blending of
coal seams to mitigate such adverse impacts.


4.02
    Sampling and Analysis.


(a)General Procedures. Coal sampling, sample reduction, sample preparation,
laboratory analysis procedures, and bias testing of both the Buyer and the
Seller shall conform with the most recent ASTM guidelines, methods and/or
procedures, unless otherwise agreed to by Buyer and Seller.


(b)Coal Sampling and Analysis. Buyer, at its cost, shall sample all coal as it
is delivered to the Plant on the receiving belt from the Mine using a mechanical
sampling system. The sampling system will composite, crush, and divide sample
increments of coal to provide a final stage mechanical sample for each Batch of
Coal as it is delivered for use in the Plant. A "Batch of Coal" is a stream of
coal that the parties contemplate will ordinarily be delivered in a period the
duration of which shall be determined and agreed upon by the Joint Task Force
established by Section 4.08 and that is designated for use in the Plant. Buyer
will prepare three (3) splits of each sample and will prepare a sample tag that
accurately records the number of tons of deliveries that are represented by each
sample as well as the time and date. Buyer will prepare and tag a split of each
sample and the Buyer will promptly provide the sample to the Seller to be
analyzed by Seller's laboratory for the purpose of measuring the quality of the
coal in accordance with the quality specifications set forth in this Agreement.
Seller is not required to analyze for Iron







--------------------------------------------------------------------------------




Oxide or Calcium Oxide percentages. Seller will transmit electronically the
results of each analysis to Buyer as soon as they are available. Buyer shall
analyze the Iron Oxide and Calcium Oxide percentages at Buyer's laboratory, and
will transmit electronically the results of each analysis to Seller as soon as
they are available. Because a Batch of Coal will likely contain less than the
****** tons required as the lot size under Section 4.02, the parties shall
utilize a mathematical calculation, as described in Exhibit A, to determine the
quality of each lot. The results of Buyer's sampling and Buyer's or Seller's
laboratory analysis, as applicable, shall be accepted as the quality and
characteristics of the coal, except as provided in Section 4.02(c).


(c)Referee Samples. Buyer may analyze a split of each sample and will store a
third split, to be used as a referee sample in the event that Buyer or Seller
disagrees with the analysis performed by the other Party. These referee samples
will be stored by Buyer for sixty (60) days after the end of the month in which
they are collected, and then discarded. Either Party, upon notice to the other
Party, may request that the referee split be promptly delivered to a recognized,
independent commercial testing organization chosen by the Joint Task Force
described in Section 4.08. If the Joint Task Force is unable to agree on the
designated testing organization within forty-eight (48) hours after a Party
requests analysis of the referee sample, then both parties shall promptly and
jointly engage SGS Mineral Services's Denver lab to perform the referee testing
contemplated by this Section 4.02(c). The parties shall instruct the testing
organization to promptly analyze the sample and provide the results of the
analysis to Buyer and Seller without delay. The results of the analysis shall be
accepted as representative of the quality and characteristics of the sample. The
cost of the analysis of the referee sample shall be borne equally by the
Parties.


(d)Representative. Each Party shall have the right, at its own risk and expense,
to have a representative present at any and all times to observe the sampling
and analysis of the coal.


(e)Coal Parameters Tested. A short proximate analysis including percent of total
moisture, percent of ash, percent of sulfur, BTUs/lb., and additionally the
percent of iron oxide and percent of calcium oxide will be completed on each of
Seller's sample analyses as well as on each referee sample that is analyzed. The
results of all such analyses will be reported on an "as­ received" as well as a
"dry basis."


(f)Missing or Damaged Samples. Buyer will take reasonable measures to insure
that all coal is properly sampled; provided, however, that: (i) if the Plant
experiences temporary coal sampler down time, Buyer will so notify Seller, and
Seller will, until notified otherwise by Buyer, take samples with its coal
blending sampler, split and tag samples in the manner described in Section
4.02(b), and provide two splits of each sample to Buyer; and (ii) in the event
of missed, lost or damaged samples, the immediately preceding calendar month's
weighted average coal quality will be used in place of the missed, lost or
damaged sample analysis for purposes of determining quality under this
Agreement.


4.03
    Weighing.









--------------------------------------------------------------------------------




(a)Buyer's Scales. Buyer shall weigh the coal delivered under this Agreement on
Buyer's scales operated and maintained at Buyer's expense at the Point of
Delivery. Buyer shall provide Seller with a daily copy of the scale weights that
match the samples provided for in Section 4.02(b). The weight thus determined
shall be accepted as the quantity of coal for which invoices are rendered and
payments made under this Agreement.


(b)Tests. Regular calibration and maintenance schedules will be adhered to at
Buyer's expense, using National Institute of Standards and Technology Handbook
44 guidelines or mutually agreed upon methods and procedures. In addition,
Wyoming State certification of the scales will be maintained at Buyer's expense
at all times. Either Party may at any time request a prompt test and adjustment
of the scales, the results of which shall be certified by an independent
weighing and inspection bureau or other mutually acceptable independent
organization, all at the expense of the Party requesting the test; provided,
however, that if a test reveals an error in weights in excess of one-half of one
percent (0.50%), the Party benefiting from the error shall bear the costs of the
test. If the scales are found to be in error in excess of one-half of one
percent (0.50%), the Joint Task Force established under Section 4.08 shall
promptly attempt to reach a mutually agreeable settlement concerning the tonnage
delivered during the period following the last scale test. If the Joint Task
Force is unable to reach a prompt settlement, the tonnage for all coal delivered
under this Agreement during the entire period subsequent to the last scale test
shall be adjusted upwards or downwards, as the case may be, for 50 percent of
any correction made to the scales, and Seller shall issue to Buyer a debit or
credit memorandum.


(c)Representatives. Seller shall have the right, at its sole risk and expense,
to have a representative present to observe the weighing of the coal and the
scale maintenance calibration and certification procedures.


4.04
    [Intentionally Omitted].


4.05

[Intentionally Omitted].



4.06

[Intentionally Omitted].



4.07

[Intentionally Omitted].



4.08
    Joint Task Force. Buyer and Seller shall cooperate with each other and use
their best efforts to make effective the coal delivery. To facilitate those
efforts, Buyer and Seller shall designate a joint task force, headed by the
Manager of the Plant and the General Manager of the Mine, and including other
members of their respective companies (the "Joint Task Force"). The Joint Task
Force will be empowered to monitor the performance of safeguards employed by
both Parties to meet the objectives set forth in Section 3.09(b) and Article IV
and to perform any other tasks as the Joint Task Force is expressly called upon
to perform elsewhere in this Agreement.







--------------------------------------------------------------------------------




4.09

Buyer's Cost of Cover.



(a)Outside Coal or Gas. If suspension is invoked pursuant to this Article IV and
continues beyond the later of 14days or the date on which Buyer has utilized
******% of its coal inventory for the Plant on hand as of the date of
suspension, and Buyer reasonably believes it needs to purchase outside coal
and/or increased gas for the Plant during the period of suspension, Seller shall
reimburse Buyer for the cost of cover on the fuel purchases. Buyer shall use all
reasonable efforts to mitigate the costs, shall not be entitled to recover
incidental or consequential damages under any circumstances. Buyer shall utilize
gas in greater quantities only if the overall gas/coal blend is more economical
than other outside coal alternatives that do not rely on increased gas. For
purposes of determining the level of gas above which an increased usage will be
measured, the base usage of gas shall be equal to 10 percent of the total BTUs
per two-hour period at Units 1 and 2. Any tons purchased from third parties
shall be deducted from Requirements, Seller Delivery Obligations, and the Annual
Minimum.


(b)Seller's Right of First Refusal. Before committing to the outside purchase of
coal and/or increased gas usage, Buyer will first give Seller a notice informing
Seller of its opportunity to supply coal that will meet the applicable S02
requirements.


(c)
[Intentionally Omitted].



(d)Performance Characteristics of Substitute Coal. In procuring substitute coal,
Buyer will be procuring a single coal or multiple coals (on a blended basis)
that perform in the Plant reasonably comparably to the coal mined and removed
from the Mine and that result in reasonably comparable Plant operating and
maintenance costs.


ARTICLE V
PRICE; PRICE ADJUSTMENTS    


5.01
    Purchase Price. The Purchase Price ("Purchase Price") per ton of coal to be
paid by Buyer to Seller for each ton of coal delivered under this Agreement
shall be the sum of (a) the Tier 1 or Tier 2 Base Prices, as applicable, and as
defined in Section 5.02 below, plus or minus
(b) The adjustments provided in Section 5.03 applicable to such delivery, plus
(c) the reclamation payment provided in Section 5.04. The Purchase Price as thus
determined shall be subject to adjustment for BTU variations as provided in
Section 5.06, penalties or premiums as provided in Section 4.0l(f), the Offsite
Coal payment provided in Section 3.03(b), and the Reliability Deficiency Tonnage
payment as provided in Section 3.09(e) ("Adjusted Purchase Price").


5.02
    Base Price.


(a)The Base Prices established as of January l, 2010 shall be ****** per ton up
to ****** tons (''Tier l") and ****** per ton for ****** tons (''Tier 2"). The
Purchase Price effective on January l, 2017 shall be the Tier 1 and Tier 2
Purchase Prices adjusted as set







--------------------------------------------------------------------------------




forth in this Article V and including the effect of any Purchase Price Resets
under the 1992 Agreement.


(b)The Base Prices are composed of the components and subcomponents in the
manner described in Exhibit B, Schedules 1-4. The Base Prices are composed of
the following "Escalated Components": (i) Medical, (ii) Labor and Benefits,
(iii) Materials and Supplies, and (iv) the Composite Component. In addition, the
Base Prices are composed of the following "Pass-Through Components": (i)
Severance Tax, (ii) Ad Valorem Tax, (iii) Federal Black Lung Excise Tax, (iv)
Federal Abandoned Mined Land Reclamation ("AML") Fee, (v) Royalties, and (vi)
Depletion. Each of the Escalated Components and Pass Through Components is
described in Section 5.03.


5.03

Adjustment from Base Prices to Calculate Purchase Prices.



(a)The Escalated Components of the Tier 1 and Tier 2 Purchase Prices shall be
adjusted quarterly, beginning January 1, 2010. The Pass -Through Components of
the Purchase Prices will be calculated monthly. Any tax, royalty, or fee
comprising a Pass Through Component will be adjusted when the value or rate of
that tax, royalty, or fee is changed by the person or governmental authority
imposing the tax, royalty, or fee. The Tier 1 Purchase Price shall first be
adjusted as provided in this Section 5.03 and Exhibit B, Schedules 1-4. The Tier
2 Purchase Price, without inclusion of its Pass-Through Components, will then be
adjusted in the same percentage increase or decrease as calculated in the
adjustment to the Escalated Components of the Tier 1Purchase Price. The Base
Prices as so adjusted, including any prior purchase price reset components from
the 1992 Agreement, (i.e., the "Purchase Price") shall be applicable to any coal
delivered after the effective date of the adjustment and shall remain in effect
until the Purchase Price is again adjusted pursuant to this Section 5.03 or
reset pursuant to Section 5.07.


(b)
The Escalated Component of the Base Price shall be adjusted as follows:



Medical. The Medical component shall be increased or decreased quarterly
effective January l, April 1, July 1and October I of each year, commencing April
l, 2010, by the percent change in the indices from January l, 2010, which
indices are specified on Exhibit B, Schedules 1-4. The amount per ton of
increase or decrease for this component shall be added to or subtracted from, as
the case may be, the amount effective January 1, 2010 of such component, and the
resulting amount shall determine the Medical component. A calculation is set
forth in Exhibit B, Schedules 1-4.


Labor and Benefits. The Labor and Benefits component shall be increased or
decreased quarterly effective January l, April 1, July 1 and October 1 of each
year, commencing April 1, 2010, by the percent change in the indices from
January l, 2010, which indices are specified on Exhibit B, Schedules 1-4, The
amount per ton of increase or decrease for this component shall be added to or
subtracted from, as the case may be, the amount effective January 1, 2010 of
such component, and the







--------------------------------------------------------------------------------




resulting amount shall determine the Labor and Benefits component. A calculation
is set forth in Exhibit B, Schedules 1-4.


Materials and Supplies. The subcomponents comprising the Materials and Supplies
component shall be increased or decreased quarterly effective January 1, April
1, July I and October 1of each year, commencing April 1, 2010, by the percent
change in the indices from January 1, 2010, which indices are specified on
Exhibit B, Schedules 1-4. The amount per ton of increase or decrease for this
component shall be added to or subtracted from, as the case may be, the amount
effective January 1, 2010 of such subcomponent, and the resulting amount shall
determine the Materials, Supplies component. A calculation is set forth in
Exhibit B, Schedules 1·4.


Composite Component. The Composite Component shall be increased or decreased
quarterly effective January 1, April l, July 1and October 1 of each year,
commencing April 1, 2010, by the percent change in the indices from January 1,
2010, which indices are specified on Exhibit B, Schedules 1-4. The amount per
ton of increase or decrease for this component shall be added to or subtracted
from, as the case may be, the amount effective January 1, 2010 of such
component, and the resulting amount shall determine the Composite Component. A
calculation is set forth in Exhibit B, Schedules 1-4.


The weighting of the Escalated Components shall be the weightings as of December
31, 2016, in the 1992 Agreement, as amended.


(c)
Laws and Regulations Other than Government Impositions.



(1)Seller certifies that, to the best of its knowledge, the Mine is in good
faith, material compliance with all laws, orders, rules and regulations
applicable to the Mine (collectively the "Law") as of January 1, 2010, as well
as with Law passed, adopted or promulgated as of January 1, 2010 but to go into
effect at a later date.


(2)To the extent Seller's compliance costs have not been reflected in a Purchase
Price Reset under the 1992 Agreement, the Purchase Price shall be increased or
decreased in the same amount that the cost per ton of mining and delivering coal
is increased or decreased by the effect of reasonable expenditures required to
comply with any new or revised Law effective after January I, 2010, or any new
or revised interpretation of any existing Law, which interpretation becomes
effective after January 1, 2010 (a "Change"), including any Change that affects
labor-related benefits or taxes, sales taxes, transaction taxes, resource taxes,
excise taxes, use taxes, property taxes, ad valorem taxes or severance taxes
(other than and in
addition to the Wyoming Ad Valorem Tax and Severance Tax described in Section
5.03(d)(3)), royalties, reclamation costs and fees, mine closing costs, mine
health and safety costs, crime control costs, solid and hazardous waste control
costs, and pollution control costs, but excluding any Change that affects the
Government Impositions described in Section 5.03(d) (which are addressed
exclusively by Section 5.03(d), any tax levied with respect to Seller's income
such as corporate franchise and income taxes or any Change related to
reclamation







--------------------------------------------------------------------------------




or mine closure costs (which are addressed exclusively in Section 5.04). Any
increased cost per ton also shall include an amount that reasonably compensates
Seller for having to employ capital to provide Seller a reasonable return on all
capital employed by Seller to comply with such Change.


(3)Either Party may request an adjustment pursuant to this Section 5.03(c) by
submitting to the other Party reasonably detailed documentation sufficient to
allow determination of the amount and effective date of the adjustment. The
adjustment shall be effective from the date on which Seller accrued additional
costs or decreased previous costs under generally­ accepted accounting
principles.


(4)If the parties are unable to agree on the amount and effective date of the
adjustment within ninety (90) days of submission of the documentation, the
matter shall be resolved in accordance with Article XII.


(5)Seller shall consult with Buyer concerning any government action that causes
Seller to incur additional costs under this Section 5.03(c) or under Section
5.03(d). Seller will proceed with a contest of such action if the parties
mutually agree that it would be prudent to do so based on a reasonable
likelihood of succeeding in the contest and the economic impact, absent such
contest, on the Purchase Price. Seller will proceed with an appeal or defend an
appeal of any such initial contest if the parties mutually agree that it would
be prudent to proceed with an appeal or defense of such an appeal based on a
reasonable likelihood of succeeding in the appeal or defense and the economic
impact, absent such an appeal or defense, on the Purchase Price.


(d)Government Impositions. The Purchase Price shall be increased or decreased in
the same amount that the cost per ton of mining and delivering coal is increased
or decreased by the effect of reasonable expenditures required to comply with
any Change affecting the following "Government Impositions":


(1)
    Federal Black Lung Excise. Tax. The Purchase Price shall be increased or
decreased by the amount that the cost per ton of mining coal is greater or less
than ****** per ton for surface-mined coal which is Seller's actual cost net of
rebates, credits. etc. for such component, by reason of excise tax payments
under any applicable law to provide compensation for black lung disease.


(2)
    Abandoned Mine Land Reclamation Fee. The Purchase Price shall be increased
or decreased by the amount by which the Abandoned Mine Land Reclamation Fee is
greater or less than ****** per ton for surface-mined coal, which is Seller's
actual cost net of rebates, credits, etc. for such component.


(3)
    Wyoming Ad Valorem Tax and Severance Tax. The Purchase Price shall be
adjusted for the Wyoming Ad Valorem Tax. and Severance Tax as a direct
pass-through. A calculation is set forth in Exhibit B, Schedule 1-4.







--------------------------------------------------------------------------------






In addition, the Government Impositions shall include, without limitation,
royalties, fees (other than Depletion Fees) and other taxes (sales, transaction,
resources, excise, use, general property, ad valorem, conservation, severance,
processing, occupation and transportation). No change in the Purchase Price
shall be made under this Section 5.03(d) for corporate income or franchise
truces. Seller shall pass through all Government Impositions as set forth in
this Section 5.03 monthly based on actual mining volumes for the month,
including any retroactive adjustments, interest, penalties (other than those
resulting from Seller's gross negligence or willful misconduct) and other
related costs.


(e)
Royalties and Depletion Fee.



Seller shall calculate the royalty component monthly based on actual mining
volumes and this royalty component shall be based on the royalty that would be
paid on tons delivered at the respective Purchase Prices by Tier as shown on
Exhibit B, Schedules 1-4, which exclude the adjustment for BTU variations as
provided in Section 5.06, penalties or premiums as provided in Section 4.0l(t),
the Offsite Coal payment as provided in Section 3.03(b), and the Reliability
Deficiency Tonnage payment as provided in Section 3.09(e).


For coal mined from fee lands, Buyer shall pay Seller a fixed amount of $******
per ton for depletion on the fee coal (the "Depletion Fee"). Seller shall
calculate the Depletion Fee monthly based on its actual mining volumes for the
month.


For purposes of calculating the royalty component and the Depletion Fee,
production shall be allocated to each property by month on a weighted basis
based on the total tons mined by Seller at the Mine during that month and the
location from which such tons are mined.
Hypothetical calculations are set forth in Exhibits B, Schedule 1-4.


(f)    Sorenson Tipple Cost. Commencing January 1, 2010, the Composite Component
includes an amount to compensate Seller for the Sorenson Tipple move cost.


5.04
    Reclamation Payment. The cost of reclamation and mine closure costs at the
Mine are included in the current Purchase Price. Buyer shall have no liability
for reclamation obligations previously accrued by Seller at the Mine. Buyer
shall pay Seller its proportionate share, based on the ratio of tonnage
delivered under this Agreement, the 1992 Agreement, and the Prior Agreement to
all tonnage mined at the Mine from December 30, 1957, of any increased
reclamation costs at or with respect to the Mine resulting from Seller's having
to comply with any Change; provided, however, that Buyer shall not be required
to pay Seller for any increased reclamation costs at or with respect to Pit 1-UD
at the Mine, if such increased costs arise directly out of Pit 1-UD's having
lost its designation as a special bituminous coal mine under federal or state
law because of actions taken by Seller.


5.05    Use of Indices. To calculate adjustments for those price components and
subcomponents that are adjusted according to changes in published indices, the
following procedure shall be used:









--------------------------------------------------------------------------------




(a)Timing. Except for the Medical and the Labor and Benefits components, the
index values used for billing in any quarter shall be first published values for
the second month preceding the date of the adjustment (e.g., the February index
value shall be used for the April 1 adjustment). For the Medical and Labor and
Benefits components, the medical care and average hourly earnings values used
for billing in any quarter shall be the first published value for the third
month preceding the date of the adjustment (e.g., the January index value shall
be used for the April 1 adjustment).


(b)Replacement Indices. All indices used in this Agreement are set forth in
Exhibits B, Schedule 1-4. A key to the indices used in Exhibit B is attached as
Exhibit G. If any index or any revision or equivalent of that index ceases to be
published by any federal agency, the parties shall mutually select a
substantially equivalent index which, after necessary adjustment, if any,
provides the most reasonable substitute for such index.


(c)Roundings. Adjusted components and subcomponents shall be calculated to four
decimal places and rounded to three. Decimals of 0.0005 or more shall be rounded
up to 0.001 and decimals of less than 0.0005 shall be rounded down to 0.000.


5.06
    BTU Variations. The Purchase Price per ton is based on coal having ******
BTUs per pound as received at the Point of Delivery. If the weighted average
calorific value (ACV) of the coal delivered in any month differs from ******
BTUs per pound, the total Purchase Price paid for coal in that month shall be
adjusted by adding or subtracting, as appropriate, the applicable "ACV
Adjustment," calculated as follows:
ACV Adjustment
=    W(P) [(QA-******)/******)]

Where:
w    = tons of coal delivered in the month.
P    = The Purchase Price for the coal.
QA    = Actual weighted average "as-received" BTU per pound for the coal
delivered during the month.
 




During those months when coal is delivered at different prices due to changes in
tiers or changes in severance taxes, Seller shall invoice Buyer separately for
each Purchase Price applicable during such month, and ACV Adjustments shall be
calculated for each Purchase Price determined pursuant to Section 5.03, based on
the actual weighted average BTUs per pound for the coal received during that
month.


No rounding shall be done in the calculation of the ACV Adjustments.


The penalties or premiums as provided in Section 4.0l(f), the Offsite Coal
payment as provided in Section 3.03(b), and the Reliability Deficiency Tonnage
payment as provided in Section 3.09(e) are not subject to the ACY Adjustment


5.07
    Purchase Price Reset.









--------------------------------------------------------------------------------




Effective January 1, 2019, the parties shall reset the Tier 1 and Tier 2
Purchase Prices based on Seller's actual mining costs for the prior year.
Seller's mining costs shall be determined using generally accepted accounting
principles consistently applied and shall be allocated in a manner consistent
with the components and allocations used to generate Seller's mining costs shown
on Exhibit F, unless otherwise agreed in writing by the Parties. Seller shall
provide its mining costs for the calendar year 2018 to Buyer on or before
January 15, 2019. The total actual mining costs shall be divided by actual tons
sold by the Mine in calendar year 2018 to establish the per ton cost. The
escalated corporate overhead component and the escalated return component, as
illustrated on Exhibit C, Schedule 3, will be added to the cost per ton
calculated above as part of the average per ton cost. In addition, the recovery
charge for the relocation of the Sorenson Tipple will be $****** at the time of
price reset and will be added to the average per ton cost. This total average
per ton cost will then be multiplied by ****** and then divided by actual BTUs
per ton delivered to all customers in calendar year 2018 to determine the total
mine cost in dollars per ton (described as ''Total Mine Cost $/ton for ******
Btu/lb Coal" on Exhibit C Schedule 3). The difference between the total mine
cost in dollars per ton and the Escalated Average Purchase Price (as described
on Exhibit C, Schedule 1) as of January 1 of the year of the reset shall be used
to calculate a new component which shall be used to determine the adjustment of
the Purchase Price, as illustrated on Exhibit C, Schedules 1and 4 (the ''Price
Reset Component"). The 2019 reset price shall not be subject to any maximum or
minimum.


ARTICLE VI
BILLING AND PAYMENT


6.01
    Invoices. Seller shall invoice Buyer monthly for coal delivered during the
immediately preceding month. Billings shall be made by fax or other electronic
means that produce a hard copy of the invoice and confirmed by regular mail. All
invoices shall be reasonably complete in detail and shall indicate, among other
pertinent matters, lot numbers covered by the invoice, delivery dates, tonnages
and qualities delivered, and the adjustments to the Purchase Price and any
premiums or penalties, with reasonable supporting documentation. Buyer shall pay
Seller by wire transfer to the following account or to any other account
designated by notice from Seller to Buyer, within ten (10) days after receipt of
a hard-copy invoice, the full amount of the invoice:


******
******
******
******
******
(Reference: Chevron Mining Inc.)


All invoiced amounts shall be subject to subsequent adjustment wherever this
Agreement specifically so provides.









--------------------------------------------------------------------------------




6.02
    Adjustments. The parties recognize that at the time each invoice for coal is
prepared it may not be possible to calculate definitively the costs and other
price adjustment factors applicable to the shipment for which the invoice is
rendered. Each invoice will therefore be based upon the most current data
reasonably available at the time of invoicing. Upon receipt of information
permitting determination of price adjustments, Seller shall prepare and furnish
to Buyer a supplemental invoice reflecting that information. Seller or Buyer
shall, within ten (10) days after receipt of the supplemental invoice by fax or
other electronic means that produce a hard copy of the invoice and confirmed by
regular mail, credit or pay, as appropriate, the sum required by the invoice.


ARTICLE VII
RECORDS AND AUDITS


7.01
    Accounting Audit.


(a)Buyer's Accounting Audit. Buyer shall have the right to examine and audit,
from time to time at reasonable times, but not more than once each calendar
year, Seller's records and books of account relating to determination of the
price adjustments pursuant to Article V. Each invoice not disputed by Buyer
within two years of the date of Seller's original delivery of such invoice to
Buyer shall be deemed correct, and Buyer shall have waived any claim with
respect to such invoice. In addition, Buyer may audit the calculation of
Seller's mining costs for calendar year 2018 provided pursuant to Section 5.07.
The audit of mining costs related to the price reset shall be completed on or
before March 31, 2019. Each cost calculation or determination not disputed by
the end of the audit period shall be deemed to be correct.


(b)Seller's Accounting Audit. Seller shall have the right to examine and audit,
from time to time at reasonable times, but not more than once each calendar
year, Buyer's records and books of account relating to determination of
Requirements and any records and books of accounting related to Buyer's cost of
cover arising under Sections 3.05 and 4.09. Each determination of Requirements
not disputed by Seller within ninety (90) days after the end of the subject
Contract Year shall be deemed correct, and Seller shall have waived any claim
with respect to such determination. Each determination of cost of cover not
disputed by Seller within two years after the end of the subject Contract Year
shall be deemed correct, and Seller shall have waived any claim with respect to
such determination.


7.02
    Adjustments and Payments. If any audit pursuant to Section 7.01 discloses
that an overpayment or an underpayment has been made or an adjustment to
Requirements or mine costs should be made, the amount of the overpayment or
underpayment or adjustment shall promptly be paid to the Party to whom it is
owed by the other Party plus interest from the date of the over or under payment
at the then prevailing prime interest rate quoted and published as "Prime" in
The Wall Street Journal, under the heading "Money Rate," as the rate may change
from day-to-day. If either Party disagrees with any matter pertaining to the
audit and if the







--------------------------------------------------------------------------------




parties cannot resolve the disagreement between themselves, then either Party
may have the matter(s) resolved in accordance with Article XII.


7.03
    Examination of Records. Seller and Buyer shall each have the right at all
reasonable times, upon written notice to the other, to examine the records kept
by the other of the weights and analyses of the coal delivered under this
Agreement, provided that all the weights and analyses not disputed by Seller or
Buyer within two (2) years of the date the weighing or analysis was performed
shall be deemed correct, and the parties shall have waived any claim with
respect to their inaccuracy.


ARTICLE VIII
EXCUSE


8.01
    General.


(a)Excuse from Performance. Whole or partial failure of Seller to mine or
deliver, or of Buyer to accept or consume coal under this Agreement shall be
excused and shall not constitute a breach of this Agreement if the failure is
beyond the reasonable control of the Party so failing and occasioned by an act
of God or the public enemy, fire, explosion, strikes, car supply, flood,
drought, war, riots, civil commotion, sabotage, accident, embargo, governmental
priority, requisition or allocation or other action of any governmental or
military authority, or occasioned by interruption of or delay in transportation
provided by third parties, inadequacy or shortage or failure of supply of
equipment or materials, breakdowns (including without limitation, breakdown of
analyzers or coal reclaiming equipment), labor dispute, or by compliance with
any government order or request or any order or request of any officer,
department, agency, or committee of the United States Government or any state
government, or by compliance with any Change or Law, or by any other
circumstances of like or different character beyond the reasonable control of
the Party so failing, whether foreseeable or unforeseeable ("Excuse").


(b)Labor Disputes. Nothing in this Agreement shall be deemed to obligate Buyer
or Seller to forestall or settle any strike, lock-out, or other labor dispute
against its will.


8.02     Notice. A Party affected by an Excuse event shall use reasonable
efforts to overcome the event as promptly as possible and shall notify the other
Party of the event within 15 days of its occurrence. Toe notice shall: (a)
describe the Excuse event in reasonable detail; explain why the Excuse event was
not reasonably within the control of the affected Party and could not have been
prevented or overcome by the exercise of reasonable diligence; and (c) state the
expected duration of the Excuse event. If a Party fails to give notice of an
Excuse event within this 15-day period, the Excuse event will excuse only
performance due on or after the date on which the notice is actually received by
the other Party.







--------------------------------------------------------------------------------






8.03
    Substitute Purchases and Sales.


(a)Substitute Purchases. If Seller fails to deliver coal because of an Excuse
event, Buyer shall have the right to buy coal from other sellers that Seller
would otherwise have the obligation to deliver in the amount that Seller fails
to deliver. To assure a reliable source of supply, Buyer may enter into a coal
supply agreement to purchase an amount of committed coal for a term not to
exceed the expected duration of the Excuse event, and Buyer shall be excused
from accepting an equivalent amount of coal under this Agreement until the terms
of any other coal supply agreement are satisfied; provided, however, that the
amount of any committed coal purchased by Buyer shall be consistent with Buyer's
historical take and historical stockpile(s) during the period(s) of the year
that the Excuse event is expected to last. Nothing in this Section 8.03(a) shall
limit Seller's option to provide Buyer with substitute coal as provided in
Section 2.02.


(b)Substitute Sales. If Buyer fails to accept coal because of an Excuse event,
Seller shall have the right to sell to other buyers coal in the amount that
Buyer fails to accept. To assure a reliable market for the coal, Seller may
enter into a coal supply agreement to sell the amount of committed coal for a
term not to exceed the expected duration of the Excuse event, and Seller shall
be excused from delivering an equivalent amount of coal under this Agreement
until the terms of any other coal supply agreement are satisfied; provided,
however, the amount of any committed coal sold by Seller shall be consistent
with Buyer's historical take and historical stockpile(s) during the period(s) of
the year that the Excuse event is expected to last.


8.04
    Pro Rata Apportionment. If Seller's performance is excused by an Excuse
event, Seller may, for the duration of the Excuse event, apportion the available
coal pro rata among Seller's other coal customers and Buyer, taking into account
projected deliveries and the quantities that have historically been delivered to
Buyer and to any other customers during the period(s) of the year that the
Excuse event is expected to last, provided, however that where the Excuse event
also gives Seller the right to declare that it is excused from performance under
its agreement with any of its other coal purchasers and where Seller fails to
notify any of the other purchasers of the event within the 15-day period set
forth in Section 8.02, Seller shall not be entitled to apportion the available
coal until Seller has so notified all other purchasers.


8.05
    No Make Up. Any deficiencies in coal deliveries or takes caused by an Excuse
event shall not be made up except by mutual consent.


8.06
    Calculation of Excuse Tons. The determination of tons affected by an Excuse
event for the purpose of Section 5.02(a) shall be calculated by taking the total
deliveries over the previous thirty-six months unaffected by Excuse events
divided by the number of







--------------------------------------------------------------------------------




delivery days in the previous thirty-six months unaffected by Excuse events to
arrive at a daily average rate of deliveries. The daily average shall then be
multiplied by the number of delivery days covered in the Excuse event to arrive
at the excused tons. The excused tons shall reduce on a pro-rata basis the
quantities contained in the two pricing tiers specified in Section 5.02(a) based
upon and subject to the Annual Maximum.


ARTICLE IX
SUCCESSORS AND ASSIGNS


9.01
    Assignment. This Agreement shall inure to the benefit of and bind the
parties and their respective permitted successors and assigns, provided, however
that this Agreement may not be assigned or otherwise transferred by either Party
without the written consent of the other Party (which consent shall not be
unreasonably withheld). Any assignment without such consent shall be void. Such
consent shall not be required for assignment or transfer by a Party to an
affiliate controlled by that Party or to an affiliate under common control with
the Party or to a Party purchasing substantially all of the assets constituting
the Plant or the Mine.


9.02
    Assumption by Assignee. If a transfer or assignment is consented to as
provided in Section 9.01, the assignee shall assume in writing all of the
obligations of the assigning Party under this Agreement. Neither an assumption
nor the other Party's consent to assignment shall relieve the assigning Party of
any of its obligations under this Agreement, it being understood that each Party
shall in all respects remain fully obligated and responsible for the performance
of its obligations under this Agreement unless and until expressly released in
writing by the other Party. Upon request, the other Party shall release the
assigning Party of all future obligations under this Agreement if the other
Party determines in its reasonable discretion that that the assignee is able to
perform all of the assigning Party's obligations under this Agreement. The other
Party's determination of the proposed assignee's ability to perform shall be
based upon all facts material to the decision, including, but not limited to,
the adequacy of the assignee's financial condition and the assignee's reputation
and experience in the industry.


ARTICLE X
NOTICES


All notices and other communications relating to this Agreement shall be in
writing except where another form of notice is expressly authorized by this
Agreement and shall be effective when received by the authorized representative
of the other Party designated below. Notices sent by facsimile shall be
considered written notices.


To Seller:    Chevron Mining Inc.
P. 0. Box 6518
Englewood, CO 80155-6518 Attention: Senior Vice President Facsimile: (303)
930-4219







--------------------------------------------------------------------------------






To Buyer:    PacifiCorp
Suite 310
1407 West North Temple Salt Lake City, UT 84116
Attention: Vice President, Fuels Facsimile: (801) 220 4725


Either Party shall have the right to change its address by giving written notice
of the change to
the other Party.


ARTICLE XI
NONWAIVER: CUMULATIVE REMEDIES


11.01
    Nonwaiver. The failure of either Party to require strict performance of any
provision of this Agreement by the other Party, or the forbearance to exercise
any right or remedy under this Agreement, shall not be construed as a waiver by
the Party of the right to require strict performance of any provision or the
relinquishment by the Party of any right or remedy it might have with respect to
any subsequent breach of the provision.
11.02
    Remedies Cumulative. Each remedy specifically provided for under this
Agreement shall be taken and construed as cumulative and in addition to any
other remedy provided for in this Agreement or by law or equity, including, but
not limited to, actions for specific performance.


ARTICLE XII
RESOLUTION OF DISPUTES: ARBITRATION


12.01
    Agreement to Arbitrate. If any controversy arises under this Agreement as to
which Buyer and Seller are unable to effect a satisfactory resolution, it shall
be submitted to arbitration in accordance with the terms and provisions of this
Article XII and in accordance with the provisions of the Federal Arbitration Act
(Title 9 of the United States Code). The provisions of the Federal Arbitration
Act, as from time to time amended and in effect, will be followed to the extent
they are not inconsistent with the provisions of this Agreement.


12.02
    Submission to Arbitration and Selection of Arbitrators. Any dispute or
controversy arising under this Agreement shall be submitted to arbitration in
the following manner. The party demanding arbitration shall give to the other
notice in writing of the demand, naming in the notice a person selected as an
arbitrator by the party giving the notice; the other party shall within 15
(fifteen) days after receipt of such notice give notice







--------------------------------------------------------------------------------




in writing to the party demanding the arbitration, naming a person as arbitrator
selected by it. If the party served with the original notice fails within 15
(fifteen) days to notify the other party of the arbitrator selected by it, the
party giving the original notice may, by notice in writing served upon the
other, name a second arbitrator. The two arbitrators so selected shall within 15
(fifteen) days after the appointment of the second arbitrator meet and select a
third arbitrator. The parties shall instruct the three arbitrators to promptly
select a place for a hearing and fix a prompt date on which to hold the hearing.
If the two arbitrators so chosen, cannot agree upon the third arbitrator, any
Judge of the District Court of the United States for the District of Wyoming may
upon request of the arbitrators, or either of them, appoint the third
arbitrator. Failing such appointment, the third arbitrator may be appointed by
an appropriate proceeding in the district court in and for Lincoln County,
Wyoming. If in any pending arbitration under this Agreement, any arbitrator, or
successor or substitute arbitrator, should die or for any reason be unable or
unwilling to act, his successor shall be appointed as he was appointed, and the
successor or substitute arbitrator, as to all matters then pending, shall act
the same as if he had been originally appointed as an arbitrator. The award of
any two of the three arbitrators so chosen shall be final and finding upon both
parties. Neither party shall be entitled to, and the award shall not contain,
any incidental or consequential damages or punitive damages based upon a breach
of this Agreement. However, this shall not preclude an award to Buyer that
includes direct incremental costs associated with the purchasing and handling of
any substitute fuel and/or increased gas usage, nor shall it preclude an award
of punitive damages to either party based upon tort. Each party shall bear the
expense of preparing and presenting its own case and the expenses of its own
arbitrator, and shall pay one-half of the expenses of the third arbitrator.


12.03
    Disputes under Section 5.03(c). Disputes arising under Section 5.03(c) shall
be submitted to a mutually agreeable mining engineer or other appropriate coal
industry professional. The parties shall instruct the mining engineer or coal
industry professional to determine the adjustments at issue, and that
determination shall bind the parties. The parties shall share equally the cost
of the mining engineer or coal industry professional. If the parties are unable
to mutually agree upon a mining engineer or coal industry professional within 30
(thirty) days after either party proposes to the other a mining engineer or coal
industry professional to decide a Section 5.03(c) dispute, either party may
submit the dispute to arbitration in accordance with the provisions of Sections
12.01 and 12.02.


ARTICLE XIII
MISCELLANEOUS


13.01
    Applicable Law. This Agreement shall be construed in accordance with laws of
the State of Wyoming.


13.02
    Headings Not to Affect Construction. The headings to the respective sections
and paragraphs of this Agreement are inserted for convenience and are neither to
be taken to







--------------------------------------------------------------------------------




be any part of the provisions of this Agreement nor to control or affect their
meaning, construction, or effect.


13.03
    Entire Agreement: Termination of Prior Agreement: Amendments. This Agreement
and the 1992 Agreement (including all Forms and Exhibits referred to in this
Agreement) contain the final and entire Agreement concerning the subject matter
between the parties, and there are no other understandings, representations, or
Agreements between the parties, or either of them, with respect thereto. This
Agreement may not be amended except by an instrument in writing signed by a
duly-authorized representative of each Party.


13.04
    Severability. If any provision of this Agreement is declared invalid or
unenforceable, all other provisions of this Agreement shall nevertheless remain
in full force and effect.


13.05
    Confidential Information. "Confidential Information" means all information
(including business, technical and other information), data, knowledge, works
and ideas that are designated in writing as confidential and provided or made
available by one Party (the "Disclosing Party") to the other Party (the
"Receiving Party") either oral.ly, visually, by document, electronic mail,
computer disks, magnetic tape, or by any other manner, whether directly or
indirectly, for the purposes of this Agreement, but does not include information
that is any of the following:


(a)Available generally to the public, as evidenced by printed publication or
similar proof, through no act or omission of the Receiving Party;


(b)Available to the Receiving Party on a non-confidential basis prior to its
receipt from the Disclosing Party;


(c)Independently made available to the Receiving Party by a third party with a
legal right to disclose that information without restriction.


Detailed information shall not be excluded from the definition of Confidential
Information merely because it is embraced by more general information excluded
under (a), (b) or (c) above. Combinations of items shall not be so excluded
unless the combination itself and its principle of operation fall within (a),
(b) or (c) above.


The Receiving Party shall treat Confidential Information as valuable,
proprietary and confidential information and shall not disclose, and shall
ensure that the Receiving Party and its affiliates who actually receive the
Confidential Information do not disclose, any







--------------------------------------------------------------------------------




Confidential Information to any other person without the prior written consent
of the Disclosing Party.


The Receiving Party may disclose Confidential Information to subcontractors and
employees of the Receiving Party or its subcontractors, but only to the extent
that those Persons need to know the Confidential Information for purposes of
this Agreement; to professional advisors of the Receiving Party or its
subcontractors, but only to the extent necessary for the provision of
professional advice needed by the Receiving Party or its subcontractors or
subcontractors for the performance by Buyer in relation to this Agreement.


If the Receiving Party or its subcontractors or any other person who receives
Confidential Information (directly or indirectly) through the Receiving Party is
required by law or by lawful order of any administrative or judicial proceeding
to disclose any Confidential Information, or any person applies for an order
against them for the disclosure of Confidential Information, the Receiving Party
shall provide Seller with prompt notice of this requirement or application so
that the Disclosing Party may seek a protective order. If a protective order or
other remedy is not obtained, the Receiving Party will furnish, and will ensure
that the other person required to disclose Confidential Information will
furnish, only that portion of the Confidential Information which, in the
reasonable opinion of Disclosing Party, is required to be disclosed.


The Receiving Party shall use, and shall ensure that all other persons who
receive Confidential Information (directly or indirectly) through the Receiving
Party use, Confidential Information (including Confidential Information which is
learned, discovered, developed or created by affiliates of the Disclosing Party)
only for the purpose of performing under this Agreement.


13.06 Conflicts of Interest. Conflicts of interest relating to this Agreement
are strictly prohibited. Except as otherwise expressly provided herein, neither
Party nor any director, employee, or agent of the Party, its subcontractors or
suppliers, shall give to or receive from any director, employee, or agent of the
other Party any gift or entertainment of significant value or any commission,
fee, or rebate. Likewise, neither Party nor any director, employee, or agent of
the Party shall knowingly enter into any business relationship with any
director, employee, or agent of the other Party, unless such person is acting
for and on behalf of the other Party, without prior written notification thereof
to the other Party. Seller and Buyer shall each have the right at its own
expense, and for up to two years after the completion of any Contract Year, to
audit records of the other Party created during the applicable Contract Year
that the Parties mutually and reasonably agree are relevant to compliance with
this Section.


13.07 Defined Terms. An index of terms defined in this Agreement is attached as
Exhibit H.









--------------------------------------------------------------------------------




13.08 Exhibits. Schedules and Forms. Numbers and calculations in the attached
forms, and in those exhibits and schedules designated as "examples" are not
actual numbers but are offered only by way of example. Although this Agreement
is effective July l, 2010, certain exhibits and schedules calculate prices and
other values beginning January 1, 2010. The parties have created Excel
spreadsheets to generate and operate under the exhibits, schedules and forms
attached to this Agreement. Davis Graham Stubbs LLP and Stoel Rives LLP, as
counsel for Seller and Buyer respectively, have each retained in escrow a disk
with a copy of the Excel spreadsheets used to generate the exhibits, schedules
and forms, and shall make such disks available to the parties should any dispute
arise concerning the calculations, formulas and information in the exhibits,
schedules and forms.




IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Coal Supply Agreement to be executed on the dates shown below but as of the 1st
day of July, 2010.


Chevron Mining Inc.
 
Pacificorp
By: /s/ Frederick Nelson
 
By: /s/ Michael G. Dunn
Name: Frederick Nelson
 
Name: Michael G. Dunn
Title: President
 
Title: President
 
 
 
September 1, 2010
 
September 1, 2010








--------------------------------------------------------------------------------











Forms


A-1    Form of Initial Estimate


****** Fully Redacted











--------------------------------------------------------------------------------






A-2    Form of Final Estimate


****** Fully Redacted











--------------------------------------------------------------------------------








A-3    Form of Monthly Report


****** Fully Redacted













--------------------------------------------------------------------------------




Exhibit A
Examples


****** Fully Redacted















--------------------------------------------------------------------------------






Exhibit B Pricing Schedules
Schedule B-1:Tier Pricing Calculation For Price Calculated as of January 1, 2010
****** Fully Redacted







--------------------------------------------------------------------------------






Schedule B-2:Tier Pricing Calculation For Price Calculated as of February l,
2010
****** Fully Redacted







--------------------------------------------------------------------------------






Schedule B-3: Tier Pricing Calculation For Price Calculated as of April 1, 2010
****** Fully Redacted







--------------------------------------------------------------------------------






Schedule B-4:Tier Pricing Calculation For Price Effective July 1, 2010
****** Fully Redacted







--------------------------------------------------------------------------------






Exhibit C


Pricing Reset Schedules


Schedule 1: January 1, 2013 Price Reset Example
****** Fully Redacted







--------------------------------------------------------------------------------






Schedule 2:
Tier Pricing Calculation Example For Price Effective January 1, 2013 - EAPP
Prior to Reset Calculation

****** Fully Redacted







--------------------------------------------------------------------------------






Schedule 3: Example of Methodology Used to Calculate Kemmerer Mine Cost for
Calendar Year 2012
****** Fully Redacted







--------------------------------------------------------------------------------






Schedule 4:    Example - Changing Pricing Model to Reflect January 1, 2013 Reset
Purchase Price
****** Fully Redacted









--------------------------------------------------------------------------------






Exhibit D
January l, 2016 and January 1, 2019 Price Reset Example
****** Fully Redacted







--------------------------------------------------------------------------------






Exhibit E
Over/Under Account Examples
****** Fully Redacted







--------------------------------------------------------------------------------






Exhibit F
Kemmerer Mine Gross Profit Statement as of December 31, 2009
****** Fully Redacted







--------------------------------------------------------------------------------








Exhibit G
Key to Indices
****** Fully Redacted









--------------------------------------------------------------------------------








Exhibit H


Index to Defined Terms


Definitions. As used in the Agreement, the following terms shall have the
following meanings unless otherwise indicated:
"1992 Agreement" has the meaning set forth in the Recitals of this Agreement.
"2016 Stub Year Tons" has the meaning set forth in Section 3.02(a).
"2017 Stub Year" has the meaning set forth in Section 3.02(b).
"2021 Stub Year" has the meaning set forth in Section 3.02(b).
"∆ Inventory Tons" has the meaning set forth in Section 3.02(f).
"AAA" shall mean the American Arbitration Association. "ACV" shall mean the
average caloric value.
"ACV Adjustment" has the meaning set forth in Section 5.06.
"Adjusted Purchase Price'' has the meaning set forth in Section 5.01(a).
"Agreement" has the meaning set forth in the preamble of this Agreement and
shall mean this Coal Supply Agreement.
“AMC" has the meaning set forth in Section 5.02(b).
"Annual Minimum" has the meaning set forth in Section 3.02(c).
"Annual Maximum" has the meaning set forth in Section 3.02(d).
"ASTM" shall mean the American Society for Testing Materials.
"Batch" has the meaning set forth in Section 4.02(b).
"Base Price" has the meaning set forth in Section 5.02.
"BTU" or "Btu" shall mean a British thermal unit.







--------------------------------------------------------------------------------




''Buyer'' has the meaning set forth in the preamble of this Agreement.
"Buyers' Requirements" has the meaning set forth in Section 3.02(f).
"Change" has the meaning set forth in Section 5.03(c)(2). "Composite Component"
has the meaning set forth in Section 5.03(b).
"Confidential Information" has the meaning set forth in Section 13.05.
"Contract Year" has the meaning set forth in Section 3.02(b).
"Delivery Obligation" has the meaning set forth in Section 3.02(t). "Depletion
Fee" has the meaning set forth in Section 5.03(e). "Disclosing Party" has the
meaning set forth in Section 13.05.
"Effective Date" has the meaning set forth in the Preamble to this Agreement.
"Ending Target Inventory" has the meaning set forth in Section 3.02(e).
"Escalated Components" has the meaning set forth in Section 5.02(b).
"Excuse" has the meaning set forth in Section 8.0l(a).
"Final Estimate" has the meaning set forth in Section 3.03(b).
"Forecast Requirements" has the meaning set forth in Section 3.09(b). "Initial
Estimate" has the meaning set forth in Section 3.03(a).
"Joint Task Force" has the meaning set forth in Section 4.08.
"Labor & Benefits" has the meaning set forth in Section 5.03(b). "Law" has the
meaning set forth in Section 5.03(c).
"Make Up Limit Chart" shall mean the chart in Section 3.09(d). "Materials and
Supplies" has the meaning set forth in Section 5.03(b). "Medical" has the
meaning set forth in Section 5.03(b).
"Mine" has the meaning set forth in Section 2.01. "MMBTU" means one-million
British thermal units. "Net RDT" has the meaning set forth in Section 3.02(t).
"Offsite Coal" has the meaning set forth in Section 3.02(f). "Over MMBTU" has
the meaning set forth in Section 3.04(c).
"Party" or "Parties" has the meaning set forth in the preamble of this
Agreement.
"Pass-Through Component" has the meaning set forth in Section 5.02(b).







--------------------------------------------------------------------------------




"Plant" has the meaning set forth in the Recitals of this Agreement.
"Plant Tons" has the meaning set forth in Section 3.02(f).
"Point of Delivery'' has the meaning set forth in Section 3.06. "Predelivery
Tons" has the meaning set forth in Section 3.04(b).




H-2





"Prior Contract Year Predelivery Tons" has the meaning set forth in Section
3.02(f).
"Prior Contract Year Shortfall Tons" has the meaning set forth in Section
3.02(f). "Purchase Price" has the meaning set forth in Section 5.03(a).
"Receiving Facilities" has the meaning set forth in Section 3.09(a). "Receiving
Party" has the meaning set forth in Section 13.05. "Reliability'' has the
meaning set forth in Section 3.09(b).
"RDT" or "Reliability Deficiency Tonnage" has the meaning set forth in Section
3.09(b).
"Reliability Deficiency Tonnage Chart" is the chart located in Section 3.09(b).
"Requirements" has the meaning set forth in Section 3.02(f).
"Seller'' has the meaning set forth in the preamble of this Agreement.
"Shortfall Tons" has the meaning set forth in Section 3.04(a).
"SO2" means sulfur dioxide.
"Stub Year" has the meaning set forth in Section 3.02(b).
'Tier 1" has the meaning set forth in Section 5.02(a). "Tier 2" has the meaning
set forth in Section 5.02(a). "Term" has the meaning set forth in Article I.
"Test Burn" has the meaning set forth in Section 3.02(f).
"Ton" has the meaning set forth in Section 3.01.
"Total Mined Cost $/Ton for 9600 Btu/lb Coal" has the meaning set forth in
Section 5.07.
"Under MMBTU'' has the meaning set forth in Section 3.04(c).
"Variance Month" has the meaning set forth in Section 4.0l (e).







--------------------------------------------------------------------------------




"Wyoming Ad Valorem Tax" has the meaning set forth in Section 5.03(d)(3).
"Wyoming Severance Tax" has the meaning set forth in Section 5.03(d)(3).




















H-3







